Citation Nr: 1143643	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for impotency due to any VA surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to May 1953.

This matter initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

The Board denied the claim in June 2009.  In a March 17, 2011 memorandum decision, United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claim to the Board.  The Court also noted that the Veteran's July 2005 statement in support of claim (VA Form 21-4138), discussed below in connection with the section 1151 claim, should also be considered an application to reopen the Veteran's previously denied claim for entitlement to service connection for impotency, also discussed below.  As the issue of whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for impotency has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

Based on the instructions in the Court's March 2011 decision, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent multiple surgeries at the Brooklyn VA Medical Center (VAMC).  These include a November 1991 right inguinal hernia, a 1992 right cholecystectomy, and a 1994 laparoscopy to remove gallbladder stones.  The Board construed the Veteran's claim to be for compensation for impotency under section 1151 for the 1994 surgery, but the Court found that this was error, as the record, liberally construed, reflects the Veteran's intent to include all of his VAMC surgeries as possible causes for his impotency.  The issue on appeal has been recharacterized accordingly.  The Court also found that the Board erred by not ensuring that the Brooklyn VAMC operation reports pertaining to the Veteran's 1991, 1992, and 1994 surgeries were of record, or were sought pursuant to VA's duty to assist.

The claims file has been returned to the Board.  It now contains five folders of consisting solely of treatment records from the Brooklyn VAMC, dated between December 2004 and July 2011.  These records were printed on July 12, 2011.  It does not appear that the AOJ has reviewed these records, or that the Veteran waived initial RO review of this evidence.  Indeed, the August 2011 Appellant's Brief does not refer to these records.  Moreover, they do not appear to contain the operation reports referred to by the Court.

In addition, another issue should be resolved by the RO/AMC prior to Board review.  The initial RO denial of the Veteran's section 1151 claim was in September 2004.  That rating decision also denied entitlement to service connection for tinnitus.  The RO had previously denied entitlement to service connection for impotency in October 2002 and low back pain in April 2003.  The Veteran did not perfect an appeal from either of those decisions.  In July 2005, within a year of the September 2004 denial of the section 1151 claim, the Veteran submitted a statement in support of claim (VA Form 21-4138) in which he wrote, "I wish to reopen my claim for service connection for the following conditions: back condition, impotency, tinnitus."  He indicated that all of his treatment was at the Brooklyn VAMC, and Brooklyn VAMC treatment records dated between July and September 2005 were obtained prior to the RO's March 2006 decision, in which it reopened and denied on the merits the section 1151 and tinnitus claims and denied reopening of the low back claim.

Recent cases from the Court and the Federal Circuit have indicated that when evidence is received within the one year appeal period, the AOJ should consider whether, under 38 C.F.R. § 3.156(b), it is new and material evidence that should be considered in connection with the pending claim, even if the Veteran has requested reopening of the claim.  See, e.g., Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Oct. 7, 2011) ("Thus, the question for purposes of the regulation is whether the evidence submitted is, in fact, new and material-not whether the claimant characterizes it as such.  Because § 3.156(b) requires that the VA treat new and material evidence as if it was filed in connection with the pending claim, the VA must assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim").  With regard to the section 1151 claim, the RO indicated that it was reopening the claim, implying that the evidence was new and material, but then indicated that the Brooklyn VAMC treatment records did not contain a diagnosis of impotency, suggesting that the evidence was not material.  In the circumstances of this case, the Board finds that the RO/AMC should review the claims file and render a finding as to whether the evidence received within one year of the September 2004 denial was new and material, warranting consideration of this evidence in connection with the pending claim, or whether it was not new and material, in which case the claim on appeal would be the July 2005 application to reopen the section 1151 claim.  The RO should also, as noted above, consider the Veteran's July 2005 statement to be an application to reopen the claim for entitlement to service connection for impotency that was denied in October 2002 and take appropriate action in connection with this application to reopen.

Accordingly, the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for impotency is REMANDED for the following action:

1.  Review the claims file and determine whether there are any outstanding treatment records from the Brooklyn VAMC, to include records relating to the 1991, 1992, and 1994 surgeries as specified by the Court.  Obtain any such outstanding VA treatment records.

2.  Review the claims file and make a finding as to whether the evidence received within one year of the September 2004 denial of the section 1151 claim was new and material warranting consideration of the evidence in connection with the pending claim under 38 C.F.R. § 3.156(b).

3.  Take any other appropriate action warranted by the evidence, to include, if the RO/AMC deems it warranted under the facts of this case, obtaining a medical opinion as to whether any VA surgery caused the Veteran's impotency and whether the proximate cause of such additional disability was VA fault or an event not reasonably foreseeable.

4.  Readjudicate the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for impotency, to include consideration of any VA surgery performed on the Veteran.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


